DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 9-16 and 24-30 in the reply filed on 12/01/22 is acknowledged.  The traversal is on the ground(s) that Applicant specification fig. 6 that the network component and the UE are same “first configuration” and same first BWP as an active BWP.  This is not found persuasive because the process for UE fig.4 and the process for BS are distinctively different.  Although the term “first configuration” is used in element 405 fig.4 and element 505 of fig.5, but the process of element 405 to be placed in the element 505 of fig.5, and element 505 to be placed in the element 405 of fig.5 are different in term of function, process and network components.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MolavianJazi (US Pub. 2019/0313348).
Regarding claim 1, MolavianJazi discloses a method of operating a user equipment (UE), comprising: 
receiving a first configuration for a first bandwidth part (BWP) and a second configuration for a second BWP (par.043 “a BWP indicator filed in DCI….the configured DL/UL BWPs are currently active”, par.092-093 “DL assignment DCI for PUCCH…..RRC signaling for configured-grant ………..configured for two BWP”); 
setting the first BWP as an active BWP based on the first configuration (par.033 “closed-loop power control when switching the active BWP(s)….PHR triggering conditions when operating with BWP(s)”, par.0187 “the PH for the first active UL BWP”); 
receiving, while the first BWP is set as the active BWP, one or more transmit power control (TPC) commands from a network component that set a first power control adjustment state as an active power control adjustment state (par.047 “a PUSCH on UL BWP…….and PUSCH power control adjustment state”, par.079 “a closed loop power control…process for a first BWP….in accumulative mode”, par.0137 TPC command”); 
transmitting, while the first BWP is set as the active BWP and the first power control adjustment state is set as the active power control adjustment state, at least one uplink signal on the first BWP in accordance with the first power control adjustment state (par.075); 
transitioning, while the first power control adjustment state is set as the active power control adjustment state, the active BWP from the first BWP to the second BWP based on the second configuration (par.082 “if CL-PC process is in the accumulative mode and if BWP switching occurs, the power control accumulation status of the old UL BWP(s) may carry-over…to the new UL BWP(s)”); and 
transmitting, after the transition while the second BWP is set as the active BWP and the first power adjustment state is maintained as the active power control adjustment state (par.085 “the UE can carry over the power control adjustment state from one BWP to another BWP”), one or more initial uplink signals on the second BWP in accordance with the first power control adjustment state (par.041 “An initial UL BWP”).  
Regarding claims 2 and 18, MolavianJazi discloses the transition of the active BWP from the first BWP to the second BWP is triggered via downlink control information (DCI) (par.079 “CL-PC process…… detects a switch from the first UL BWP to a second configured UL BWP”, par.0139 “DCI for the UE 505 and associated CL process”).  
Regarding claim 3, MolavianJazi discloses the first configuration for the first BWP and the second BWP for the second BWP are configured via radio resource control (RRC) signaling (par.092 “via RRC signaling for configured-grant based PUSCH”).  
Regarding claim 17, MolavianJazi discloses everything as claim 1 above.  More specifically, MolavianJazi discloses a user equipment (UE), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver (par.0165).

Allowable Subject Matter
Claims 4-8, 19-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642